NO








NO. 12-09-00356-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
MICHAEL KENNEDY,                                     '     APPEAL
FROM THE 87TH
APPELLANT
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
JUDGE MARK A. CALHOON
AND JUDGE DEBROAH OAKES
EVANS,   '     ANDERSON
COUNTY, TEXAS
APPELLEES

MEMORANDUM
OPINION
PER CURIAM
On
November 2, 2009, Appellant, Michael Kennedy, filed a notice of appeal.  On the
same day, this court notified Kennedy, pursuant to Texas Rules of Appellate
Procedure 37.2 and 42.3, that the information received in this appeal does not
contain a final judgment or other appealable order.  Kennedy was further
informed that the appeal would be dismissed if the information received in the
appeal was not amended on or before December 2, 2009 to show the jurisdiction
of this court.  The deadline for amendment has passed, and Kennedy has neither
responded to this court’s November 2, 2009 notice or otherwise shown the
jurisdiction of this court.  Accordingly, the appeal is dismissed for
want of jurisdiction.  See Tex.
R. App. P. 37.1, 42.3.
Opinion delivered December 16, 2009.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
(PUBLISH)